        Case 1:21-cv-06455-PGG Document 8 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DRYWALL TAPERS AND POINTERS OF
GREATER NEW YORK LOCAL UNION
1974, AFFILIATED WITH                                              ORDER
INTERNATIONAL UNION OF ALLIED
PAINTERS AND ALLIED TRADES, AFL-                              21 Civ. 6455 (PGG)
CIO AND TRUSTEES OF THE DRYWALL
TAPERS AND POINTERS LOCAL UNION
NO. 1974 BENEFIT FUNDS,

                     Petitioners,

           - against -

TIGER CONTRACTING CORP., also known
as, Tiger Contracting Corporation,

                         Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

             The following schedule will apply to the petition (Dkt. No. 1):

             1. Respondent’s opposition brief is due by September 7, 2021; and

             2. Petitioners’ reply, if any, is due by September 14, 2021.

Dated: New York, New York
       August 16, 2021
                                                  SO ORDERED.


                                                  _______________________________
                                                  Paul G. Gardephe
                                                  United States District Judge
